EXHIBIT 10.3

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE HCC INSURANCE HOLDINGS, INC.

2008 FLEXIBLE INCENTIVE PLAN

This Restricted Stock Award Agreement (the “Agreement”) is entered into
effective as of the date of grant set forth on the signature page below (the
“Grant Date”) by and between HCC Insurance Holdings, Inc., a Delaware
corporation (the “Company”), and the undersigned employee of the Company or its
Subsidiary (“Employee”). Capitalized terms used herein and not otherwise defined
herein (including the Definitions Appendix to this Agreement) shall have the
meaning specified in the HCC Insurance Holdings, Inc. 2008 Flexible Incentive
Plan, as amended (the “Plan”), which is incorporated herein by reference.

WHEREAS, under the terms of the Plan the Committee may grant awards of shares of
Restricted Stock to Participants in the Plan; and

WHEREAS, Employee is an eligible Participant in the Plan; and

WHEREAS, the Committee has approved an award of shares of Restricted Stock to
Employee on the terms and conditions hereof and subject to the restrictions set
forth herein as an incentive for Employee’s performance of services for the
Company and/or its Subsidiaries;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the Parties hereto agree as
follows:

1. Grant of Restricted Shares. As of the Grant Date, the Company hereby grants
and conveys to Employee the number of shares of Restricted Stock specified on
the signature page of this Agreement (the “Restricted Shares”). The Restricted
Shares shall constitute performance-based Restricted Stock under the Plan and
the Company intends for the Restricted Shares to qualify for the
“performance-based compensation” exception under Code Section 162(m) to the full
extent applicable.

(a) All of the Restricted Shares shall be subject to the terms and provisions of
the Plan, which are incorporated herein by this reference. Except to the extent
expressly provided by the Plan, in the event of any conflict between the terms
and provisions of this Agreement and those of the Plan, the terms and provisions
of the Plan, including those with respect to the powers of the Committee, shall
prevail and be controlling.

(b) The Restricted Shares shall be registered in Employee’s name as of the Grant
Date through a book entry credit in the records of the Company’s transfer agent,
but shall be restricted as described herein during the period prior to the
vesting of such shares in accordance with Section 3 (the “Restriction Period”).
During the Restriction Period, any certificates representing the Restricted
Shares shall carry a legend evidencing the restrictions of this Agreement. The
terms of any such legend shall be determined by the Committee in its sole
discretion.



--------------------------------------------------------------------------------

(c) If, from time to time during the Restriction Period, there is any stock
dividend, stock split, reorganization, recapitalization, merger, or other event
described in Section 14 of the Plan, any and all new, substituted, additional,
or other securities to which Employee is entitled by reason of his ownership of
the Restricted Shares shall be considered “Restricted Shares” for purposes of
this Agreement and shall be subject to the restrictions described in Section 2
during the Restriction Period.

(d) Subject to the restrictions set forth in Section 2, Employee shall have all
the rights of a stockholder with respect to the Restricted Shares, including any
applicable voting and dividend rights.

2. Restrictions.

(a) During the Restriction Period, Employee shall not sell, transfer, pledge,
assign, alienate, hypothecate, or otherwise encumber or dispose of the
Restricted Shares other than by will or the laws of descent and distribution.
Any attempt to do so contrary to the foregoing shall be null and void.

(b) For purposes of this Agreement, Employee shall be considered to be an
employee of the Company for so long as Employee is a common law employee of the
Company or any Subsidiary, and Employee’s employment relationship with an entity
that was a Subsidiary shall be deemed to have terminated as of the date on which
such entity ceased to be a Subsidiary (even if Employee does not experience a
common law termination of employment at such time).

3. Vesting. The Restricted Shares granted hereunder shall vest, and the
restrictions imposed pursuant to Section 2 shall lapse, on the earliest to occur
of (a), (b), or (c) below, as follows:

(a) Change in Control. All Restricted Shares shall vest on the date of a Change
in Control provided that the Employee is employed in an Executive Position on
the business day immediately preceding the date of the Change in Control.

(b) Performance Vesting Date. All or a prorata number of the Restricted Shares
shall vest on the Performance Vesting Date provided that, on the Performance
Vesting Date, the Employee is employed in an Executive Position. The number of
Restricted Shares, if any, that vest on the Performance Vesting Date, shall be
determined using the Performance Calculation as set forth in Section 4.

(c) Death or Disability. Prior to the Performance Vesting Date, a prorata number
of the Restricted Shares shall vest upon the Employee’s termination of
employment due to death or Disability, provided that at the time of death or
Disability, Employee was employed in an Executive Position. The number of the
Restricted Shares that vest shall be equal the total number of Restricted Shares
awarded hereunder multiplied by a fraction, the numerator of which is the total
number of days the Employee was actually employed during the Performance Period
and the denominator of which is 1,460 (i.e., the total number of days in the
Performance Period).

 

2



--------------------------------------------------------------------------------

(d) Other Termination of Employment. If Employee’s employment with the Company
is terminated for any reason other than due to the Employee’s death or
Disability before (i) a Change in Control and (ii) the Performance Vesting Date,
all unvested Restricted Shares shall be forfeited and returned to the Company
without the payment of any consideration, and Employee shall have no rights with
respect to such forfeited Restricted Shares.

Except as provided in this Section 3, the Restricted Shares shall not vest. Any
Restricted Share that has not vested as of the last day in the Performance
Period shall expire and be forfeited.

4. Performance Calculation. The number of Restricted Shares that vest on the
Performance Vesting Date under Section 3(b) shall be equal to the product of
(i) eight percent (8%), (ii) multiplied by the total number of Restricted
Shares, and (iii) multiplied by the sum of (a) through (d) below:

(a) 2012 Performance Year: (POI minus Budget)/divided by Budget. This amount is
converted into a percentage and rounded down to the nearest whole percent.

(b) 2013 Performance Year: (POI minus Budget)/divided by Budget. This amount is
converted into a percentage and rounded down to the nearest whole percent.

(c) 2014 Performance Year: (POI minus Budget)/divided by Budget. This amount is
converted into a percentage and rounded down to the nearest whole percent.

(d) 2015 Performance Year: (POI minus Budget)/divided by Budget. This amount is
converted into a percentage and rounded down to the nearest whole percent.

At its regular meeting in March following the end of each Performance Year, the
Committee shall approve the percentage for the prior Performance Year in
writing. For purposes of clarity, and subject to Section 3 hereof, at the end of
the Performance Period, the sum of the percentages for the four Performance
Years within the Performance Period (as calculated above) shall equal the
“Cumulative Performance Year Percentage.” The number of Restricted Shares, if
any, that vest at the end of the Performance Period under Section 3(b) is equal
to the Cumulative Performance Year Percentage multiplied by eight percent (8%),
such that 8% of the Restricted Shares shall vest for each 1% that POI exceeds
Budget for each Performance Year. For purposes of clarity, the maximum number of
Restricted Shares that can vest hereunder is 100% of the Restricted Shares as
specified in Section 1.

5. Delivery of Share Certificates; Compliance with Securities Laws. Upon the
vesting of any Restricted Shares hereunder, the Company shall direct its
transfer agent to record such shares as unrestricted or to deliver to Employee
certificates evidencing such shares. If certificates are delivered to Employee,
such certificates shall not bear the legend referenced in Section 1(b). Nothing
herein shall obligate the Company to register the Restricted Shares pursuant to
any applicable securities law or to take any other affirmative action in order
to cause the issuance or transfer of the Restricted Shares to comply with any
law or regulation of any governmental authority in the United States or any
foreign jurisdiction. Employee will enter into such written representations and
agreements as the Company may reasonably request to comply with any securities
laws. The Company shall not be required to issue any shares prior to: (a) the
obtaining of any approval from any governmental agency which the Company
determines to be necessary or advisable; and (b) the Employee’s payment to the
Company of any tax or other withholding owed by Employee as a result of vesting
of the Restricted Shares whether in the United States or any foreign tax
jurisdiction.

 

3



--------------------------------------------------------------------------------

  6. Tax or Legal Consequences; Tax Withholding.

(a) Employee shall be responsible for his own tax liability that arises as the
result of this Agreement. Employee acknowledges and understands that (i) he may
make an election under Section 83(b) of the Code within 30 days after the Grant
Date and (ii) the Company provides no legal or tax advice to Employee and
advises him to consult with a qualified attorney or tax advisor.

(b) Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding payment to the Company of, the aggregate amount of any
federal, state, and local taxes, and any other taxes that the Company is
required to withhold in connection with the Restricted Shares. The Company shall
have the right to deduct any such taxes from any amounts paid to Employee by the
Company or any Subsidiary or to withhold the appropriate number of unrestricted
shares upon vesting of the Restricted Shares to satisfy such withholding
requirements.

7. Confidential Information. The purpose of the Plan is to attract, retain and
reward employees; to increase employees’ stock ownership and identification with
the Company’s interests; to provide incentive for remaining with and enhancing
the value of the Company and its Subsidiaries over the long-term; and to protect
the Company’s Confidential Information (defined below). Following the Grant Date
and during Employee’s employment with the Company, the Company agrees to provide
Employee with new Confidential Information to which the Employee has not
previously had access and of which Employee has not had previous knowledge.
“Confidential Information” includes information about the Company’s business,
proprietary, and technical information not known to others that could have
economic value to others if improperly disclosed. Confidential Information thus
includes, without limitation, any information the Company discloses to Employee,
either directly or indirectly, in writing, orally or by inspection of tangible
objects, including without limitation, information and technical data contained
in the Company’s manuals, booklets, publications, materials and equipment of
every kind and character, as well as documents, prototypes, samples, prospects,
inventions, trade secrets, product ideas, technical information, know-how,
processes, plans (including without limitation, marketing plans and strategies),
specifications, designs, methods of operations, techniques, technology,
formulas, software, improvements, financial and marketing information, pricing,
premium and quote information, forecasts, research, and the identity of any
customers and consultants. In exchange for the grant of Restricted Shares and
the Company’s promise under this Agreement to provide Employee with the
Confidential Information, Employee agrees that Employee shall not, either during
the period of Employee’s employment with the Company or at any time thereafter,
disclose to anyone, including, without limitation, any person, firm,
corporation, or other entity, or publish, or use for any purpose, any
Confidential Information, except as properly required in the ordinary course of
the Company’s business or as the Company specifically directs and authorizes.

8. Notices. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the Party for whom it is
intended at such address as may from time to time be designated by the Party in
a notice mailed or delivered to the other

 

4



--------------------------------------------------------------------------------

Party. Unless and until some other address is so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company, care of its General Counsel, at 13403 Northwest Freeway, Houston, Texas
77040-6094, and all notices or communications by the Company to Employee shall
be mailed or delivered to Employee’s address specified on the signature page to
this Agreement.

9. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company and Employee, or in the case of a
waiver, by the Party against whom the waiver is to be effective. No failure or
delay by any Party in exercising any right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power,
or privilege. To the maximum extent permitted by law, (a) no waiver that may be
given by a Party shall be applicable except in the specific instance for which
it was given and (b) no notice to or demand on one Party shall be deemed to be a
waiver of any obligation of such Party or the right of the Party giving such
notice or demand to take further action without notice or demand.

10. No Right to Continued Service. This Agreement does not confer upon Employee
any right to remain in the employ of the Company or any Subsidiary, nor shall it
interfere in any way with the right of the Company and its Subsidiaries to
terminate or change the conditions of his employment at any time.

11. Dividend and Voting Rights. Subject to the restrictions contained in this
Agreement, Employee shall have the rights of a stockholder with respect to
the Restricted Shares, including the right to vote all such Restricted Shares,
including the unvested Restricted Shares, and to receive all dividends, paid or
delivered thereon, from and after the date hereof. In the event of forfeiture
of the Restricted Shares pursuant to Section 2 or 3, Employee shall have no
further rights with respect to such Restricted Shares. The forfeiture of
the Restricted Shares pursuant to Section 2 or 3 hereof shall not create any
obligation to repay cash dividends received as to such Restricted Shares, nor
shall such forfeiture invalidate any votes given by Employee with respect to
such Restricted Shares prior to forfeiture.

12. Successors and Assigns; Binding Effect. This Agreement, and the rights and
obligations of the Parties hereunder, may not be assigned by any Party other
than by will or the laws of descent and distribution. All of the terms and
provisions of this Agreement shall inure to the benefit of and be binding upon
the Parties and their respective executors, heirs, personal representatives,
successors, and permitted assigns.

13. Entire Agreement. This Agreement including the Definitions Appendix,
together with the Plan and any other written agreement between the Parties
specifically incorporated herein by reference, sets forth the entire
understanding of the Parties with respect to the grant of the Restricted Shares
to Employee. Any and all previous agreements, promises, representations and
understandings between or among the Parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement.

14. Interpretation. The meaning assigned to each term defined herein shall be
equally applicable to both the singular and the plural forms of such term and
vice versa, and words denoting either gender shall include both genders as the
context requires. Where a word or

 

5



--------------------------------------------------------------------------------

phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning. The terms “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement. When
a reference is made in this Agreement to a Section, such reference is to a
Section of this Agreement unless otherwise specified. The terms “include”,
“includes”, and “including” when used in this Agreement shall be deemed to be
followed by the words “without limitation”, unless otherwise specified. A
reference to any party to this Agreement or any other agreement or document
shall include such party’s predecessors, successors, and permitted assigns.
Reference to any law means such law as amended, modified, codified, replaced, or
reenacted, and all rules and regulations promulgated thereunder. All captions
contained in this Agreement are for convenience of reference only, do not form a
part of this Agreement, and shall not affect in any way the meaning or
interpretation of this Agreement. The Parties have participated jointly in the
negotiation and drafting of this Agreement; therefore any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party by virtue of the authorship of this Agreement
shall not apply to the construction and interpretation hereof.

15. Employee Acknowledgment. Employee acknowledges that (a) he is knowledgeable
and sophisticated as to business matters, including the subject matter of this
Agreement, (b) he has read this Agreement and understands its terms and
conditions, (c) he has had ample opportunity to discuss this Agreement with his
legal counsel and tax advisors prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other Party. It is
the desire of the Parties hereto that this Agreement be enforced to the maximum
extent permitted by law, and should any provision contained herein be held
invalid or otherwise unenforceable by a court of competent jurisdiction, the
Parties hereby agree and confirm that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law.

16. Compliance with Code Section 409A. The Restricted Shares awarded under this
Agreement are not intended to be subject to Code Section 409A, including the
authoritative guidance issued thereunder, and shall be interpreted and
administered to be exempt from the application of Section 409A.

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to additional taxes and
interest under Code Section 409A because the timing of such payment is not
delayed as provided in Section 409A for a “specified employee” (within the
meaning of Section 409A), then if Employee is a “specified employee,” any such
payment that the Employee would otherwise be entitled to receive during the
first six months following his separation from service from the Company shall be
accumulated and paid, within ten (10) days after the date that is six months
following Employee’s date of separation from service from the Company, or such
earlier date upon which such amount can be paid under Section 409A without being
subject to such additional taxes and interest such as, for example, upon
Employee’s death.

17. Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement.

 

6



--------------------------------------------------------------------------------

18. Severability. Any provision of this Agreement which is invalid or
unenforceable in any applicable jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

19. Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas without regard to the
conflicts of laws principles thereof.

Each Party to this Agreement, by execution hereof (a) hereby irrevocably submits
to the exclusive jurisdiction of the United States District Court located in the
Southern District of Texas or the state courts of the State of Texas located in
the City of Houston, Harris County, Texas for the purpose of any and all
disputes, claims, controversies or disagreements (each a “Legal Action”) between
the Parties relating to or arising in whole or in part under or in connection
with this Agreement or the subject matter of this Agreement, (b) hereby waives
and agrees not to invoke, by way of motion, as a defense or otherwise, in any
such legal action, any claim that such Party is not subject personally to the
jurisdiction of the above-named courts, that such Party’s property is exempt or
immune from attachment or execution, that any such legal action brought in one
of the above-named courts should be dismissed on grounds of forum non conveniens
or inconvenient forum, or should be transferred or removed to any court other
than one of the above-named courts, or should be stayed by reason of the
pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and will not assert that venue should properly
lie in any other location, and (c) hereby agrees not to commence any such Legal
Action other than before the above named courts. Notwithstanding the previous
sentence, a Party may commence any Legal Action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts. Nothing in this Agreement shall prevent
either Party from applying to a court that would otherwise have jurisdiction for
provisional or interim measures, including but not limited to any claim for
preliminary injunctive relief.

20. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The Parties agree that the
delivery of this Agreement may be effected by means of an exchange of facsimile
signatures which shall be deemed original signatures thereof.

21. EXPIRATION OF AGREEMENT. IF THIS AGREEMENT IS NOT SIGNED AND RETURNED TO THE
COMPANY WITHIN 30 DAYS AFTER THE GRANT DATE, THIS AGREEMENT AND THE RESTRICTED
STOCK AWARD PROVIDED FOR HEREIN SHALL BE NULL AND VOID, IN ITS ENTIRETY, AS OF
THE GRANT DATE.

IN ADDITION, IF THE NEW SERVICE AGREEMENT BETWEEN COMPANY AND EMPLOYEE IS NOT
ENTERED INTO AND EXECUTED BY THE PARTIES BEFORE 5 P.M. (U.S. CENTRAL TIME) ON
MARCH 30, 2012, THIS AGREEMENT AND THE RESTRICTED STOCK AWARD PROVIDED FOR
HEREIN SHALL BE NULL AND VOID, IN ITS ENTIRETY, AS OF THE GRANT DATE. FOR
PURPOSES OF CLARITY, THE SERVICE AGREEMENT MUST BE EXECUTED BY EMPLOYEE AND
DELIVERED TO THE COMPANY BEFORE THE DEADLINE SET OUT IN THE PREVIOUS SENTENCE.

 

7



--------------------------------------------------------------------------------

[Signature page follows.]

[SIGNATURE PAGE TO RESTRICTED STOCK AWARD AGREEMENT]

 

8



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

“Acquisition” means any shares in, or assets of, a business acquired by the
Company or a Subsidiary via purchase or exchange, the results of whose
performance (i) are included in the International Segment’s Pretax Operating
Income for a Performance Year; and (ii) are not included in the Budget for such
Performance Year. An Acquisition will be included in Pretax Operating Income in
subsequent Performance Years following closing of the Acquisition.

“Budget” means the International Segment’s annual budget for Pretax Operating
Income which is included in the Company’s annual consolidated budget and
approved by the Company’s Board of Directors for each Performance Year.

“Committee” means the Committee appointed and serving under the Plan at the
time.

“Disability” means the inability of Employee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. Employee shall be
considered to have a Disability for purposes of this Agreement (i) if he is
determined to be totally disabled by the Social Security Administration or
(ii) if he is determined to be disabled under the Company’s long-term disability
plan in which Employee participates and if such plan defines “disability” in a
manner that is consistent with the immediately preceding sentence. Subject to
the foregoing, the determination of Disability shall be made by the Committee.

“Executive Position” means either (i) Chief Executive Officer (CEO) of HCC
International, or (ii) a position in another subsidiary or segment of HCC that
is equivalent to CEO of HCC International, as shall be determined by the
Committee in its discretion.

“GAAP” means then-current “U.S. generally accepted accounting principles” as
promulgated by the Financial Accounting Standards Board or an equivalent group
in the United States.

“Grant Date” means the date on which the Committee determines and approves the
amount of Restricted Shares and the material terms of the Award.

“International Segment” means the combined underwriting operations of HCC
International, HC – Houston branch, Syndicate 4141, HCCE and all such operations
currently included in the International Segment (as reported in the Company’s
consolidated financial statements as of December 31, 2011) or such operations as
are included in the International Segment for each Performance Year.

“Parties” means, collectively, the Company and the Employee; and “Party” means
either the Company or the Employee.

“Performance Calculation” means the calculation of the number of vested
Restricted Shares as set forth in Section 4 of the Agreement.

 

A-1



--------------------------------------------------------------------------------

“Performance Period” means the four (4) calendar years in the four-year period
beginning on January 1, 2012 and ending on December 31, 2015. For purposes of
calculations under the Agreement, including the Performance Period, each year
shall be treated as having 365 days.

“Performance Vesting Date” means the last day of the four-year period following
the Grant Date.

“Performance Year” means each calendar year in the Performance Period.

“Pretax Operating Income” or “POI” means the pretax operating income reported
for the International Segment within the Company’s consolidated financial
statements for GAAP purposes; provided, however, POI shall not consider the
effect of, or include in determining POI, any Acquisitions that occurred during
the Performance Year for which POI is being calculated. The effect of any
Acquisition shall only be included in POI for each subsequent Performance Year
during the Performance Period.

 

A-2